In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 02-1326
JOSEPH L. CUEVAS,
                                         Petitioner-Appellant,
                              v.

UNITED STATES OF AMERICA,
                                         Respondent-Appellee.
                        ____________
          Appeal from the United States District Court
               for the Southern District of Illinois.
          No. 01-CV-4293-JPG—J. Phil Gilbert, Judge.
                        ____________
 ARGUED SEPTEMBER 13, 2002—DECIDED JANUARY 28, 2003
                   ____________


 Before POSNER, DIANE P. WOOD, and EVANS, Circuit
Judges.
  EVANS, Circuit Judge. In 1998 a jury found Joseph L.
Cuevas (and 2 codefendants) guilty of possessing and
conspiring to distribute heroin, in violation of 21 U.S.C.
§§ 841(a)(1) and 846. We affirmed Cuevas’ conviction and
sentence on his direct appeal. United States v. Cruz-Velasco,
224 F.3d 654 (7th Cir. 2000). But the case was not ready
to be put to rest.
   After his direct appeal came up dry, members of Cuevas’
family retained Pinnacle Research, Inc., an investigative
firm, to assist in developing facts that might overturn
the conviction. Although a local rule in the district court
2                                                   No. 02-1326

requires court approval for post-trial juror interviews,
Pinnacle did not seek leave of the court before interview-
ing several jurors involved in Cuevas’ trial. Based on the
juror interviews, Cuevas filed a 28 U.S.C. § 2255 motion
asserting that misbehavior by the jury tainted his con-
viction. The district court1 denied the motion because
Cuevas’ allegations of juror misconduct had no eviden-
tiary support absent the information obtained from
jurors in violation of its local rule. On this appeal, Cuevas
argues that the district court should have ignored the
breach of the local rules and reached the merits of his
claim.
  Although we normally review a district court’s denial of
a § 2255 motion de novo (for questions of law) and for clear
error (questions of fact), see Bond v. United States, 77
F.3d 1009, 1011 (7th Cir. 1996), the crux of this case is
the district court’s interpretation of its local rules. And
because district courts have considerable discretion in
interpreting and applying their local rules, see Tenner v.
Zurek, 168 F.3d 328, 331 (7th Cir. 1999), we give their
interpretation considerable weight. See Midwest Imports,
Ltd. v. Coval, 71 F.3d 1311, 1316 (7th Cir. 1995).
  Cuevas’ claim failed because the district court refused
to consider “evidence” obtained in violation of a local rule
of the district that provides:
    No attorney, party, or representative of either may
    interrogate a juror after the verdict has been returned
    without prior approval of the presiding judge. Approv-
    al of the presiding judge shall be sought only by ap-
    plication made by counsel orally in open court or upon


1
   Cuevas was convicted in the Central District of Illinois, but
his § 2255 motion was resolved in the Southern District after
it was transferred there following the recusal of Judge Michael P.
McCuskey.
No. 02-1326                                                 3

    written motion which states the grounds and the
    purpose of the interrogation. If a post-verdict interroga-
    tion of one or more of the members of the jury should
    be approved, the scope of the interrogation and other
    appropriate limitations upon the interrogation will be
    determined by the presiding judge prior to the interro-
    gation.
In denying Cuevas’ motion, the district court reasoned that
the rule “would have no teeth if improperly obtained ma-
terials were not excluded from consideration of post-trial
motions.”
  Rules regulating parties’ post-trial contact with jurors
are quite common. Out of the 94 federal district courts,
most have rules regarding post-trial juror contact. This
includes all but one of the district courts within the Seventh
Circuit. These rules are said to (1) encourage freedom of
discussion in the jury room; (2) reduce the number of
meritless post-trial motions; (3) increase the finality of
verdicts; and (4) further Federal Rule of Evidence 606(b) by
protecting jurors from harassment and the jury system from
post-verdict scrutiny. See United States v. Venske, 296 F.3d
1284, 1292 (11th Cir. 2002); United States v. Kepreos, 759
F.2d 961, 967 (1st Cir. 1985). But some commentators argue
that prohibiting jurors from impeaching their verdicts
fails to serve these goals. See Albert W. Alschuler, The
Supreme Court and the Jury: Voir Dire Preemptory Chal-
lenges, and the Review of Jury Verdicts, 56 U. Chi. L. Rev.
153, 219-29 (1989). We note, however, that unlike Fed-
eral Rule of Evidence 606(b), the local rule here is a rule
of procedure—not prohibition. Requiring litigants to fol-
low the local rules in contacting jurors is not a burden-
some requirement. It is, and we think should be, stan-
dard practice. See 49 Am. Jur. Trials § 407 (2000) (“Before
engaging a jury consultant to conduct post-trial inter-
views, it is important that counsel ascertain the local rules
of court related to contact with jurors after the trial.”).
4                                               No. 02-1326

  The gist of Cuevas’ argument on appeal is that the
district court exalted form over substance by dismissing
his claim of jury misconduct due to a breach of the local
rule. We disagree. Although we need not decide now what
kind of showing should ordinarily move a district judge
to allow post-verdict interviews of jurors, we endorse the
idea that, local rules aside, permission of the trial judge
should be sought and obtained before embarking on the
pursuit. The ground rules for inquiries of this sort—
particularly as to things like time and place—are best left
to a judge, not a hired “investigator” employed by a los-
ing litigant. We have previously noted with approval a
district court’s decision to exclude evidence from post-trial
juror interviews obtained without leave of the court. See
Diettrich v. Northwest Airlines, Inc., 168 F.3d 961, 964-
65 (7th Cir. 1999). We do so again in this case, which is
not appreciably different.
  Because the district court did not abuse its discre-
tion when it refused to consider Cuevas’ ill-gotten “evi-
dence” due to his breach of its local rules, we need not
consider whether Rule of Evidence 606(b) would have
also precluded the use of the information obtained from
the juror interviews. We AFFIRM the district court’s denial
of Cuevas’ § 2255 motion.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—1-28-03